 

Exhibit 10.1

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (“Agreement”) is entered into by and
between Pineapple, Inc. (“Company”) and Gianmarco Rullo (“Contractor”), as
follows:

 

1.Contractor’s Services

 

Contractor agrees to perform for the Company Chief Strategy Officer services
regarding objectives and strategies for the Company. Contractor agrees that all
such services shall be performed in a lawful manner. It is intended that
Contractor will:

 

● Work with the CEO to develop and implement company-wide short and long term
strategic initiatives. ● Research and evaluate new technology, business models,
and other innovations which could improve the company’s performance. ●
Communicate a company’s objectives and strategies to all levels of the company
and to business partners.

 

2.Relationship of the Parties

 

(a)   It is the express intention of the parties that Contractor is and at all
times shall be an independent contractor and not an employee of Company. Nothing
in this agreement shall be interpreted as creating or establishing an employment
relationship, partnership, agency or joint venture between Company and
Contractor. Contractor shall not be entitled to any benefits that Company may
make available to its own employees, including but not limited to healthcare
coverage and worker’s compensation insurance.

 

(b) As an independent contractor, Contractor has sole discretion and ultimate
control over the time, manner and methods necessary to perform the services
described in paragraph 1. Company shall not have supervisory authority over the
time, manner and methods of services provided by Contractor. Notwithstanding the
foregoing, Contractor shall obtain Company’s approval prior to purchasing, or
committing Company to purchase, advertising space, printing and/or mailing
services, or images that require payment of royalties or other compensation.
Contractor should consult with the officers of the Company, and the
administrative staff, and to undertake for the Company consultation as to the
direction of certain functions in said management of recruitment

 

(c) Contractor shall supply all materials, tools and equipment necessary to
perform such services, and Contractor shall be solely responsible for the
insurance and maintenance of same.

 

(d) Contractor is free to perform services for others, or be employed by other
entities, except to the extent doing so causes Contractor to breach Contractor’s
obligations under the Agreement or creates a conflict of interest.

 

(e) Contractor is free to hire third parties to assist Contractor in performing
services for Company. However, Contractor acknowledges, understands and agrees
that in the event Contractor hires a third party, such individual will not be an
employee, agent, or contractor of Company. Contractor is solely responsible to
and for any third parties hired by Contractor, and Company assumes no
responsibility and/or liability for third parties hired by Contractor. Third
parties hired by Contractor will not be entitled to any benefits, compensation
or otherwise, from Company, as third party is not an employee, agent, or
contractor of Company.

 

3.Compensation

 

Contractor shall be paid at the rate of $ 500.00 per year for all services
provided under this Agreement. Contractor shall invoice Company and Company
shall provide payment for the fist year upon execution of this agreement and for
the second year in one year from execution of this agreement. Contractor will
also receive 240,000 shares of PNPL stock upon execution of this agreement.

 



1

 

 



4.Additional Compensation

 

(a) Contractor has a concurrent position and serves concurrently in a role for
the Group, acting as President for Pineapple Ventures, Inc. whereas he shall be
paid a separate and additional monthly salary as an employee of and from
Pineapple Ventures, Inc. as outlined in a separate Employment Agreement from
PVI, Inc., payable in accordance with the regular payroll practices of $174,500
per year. The Terms and Conditions set forth in said Agreement shall not be
construed to conflict or compete with any of the terms or conditions contained
within this Agreement.

 

(b) Equity: Employee shall be issued stock compensation for services in the form
of two hundred and forty thousand (240,000) shares of PNPL restricted common
stock, fully vested upon issuance as mentioned in Exhibit “A” of the Pineapple
Ventures, Inc. Employment Agreement.

 

Payment of Taxes and Withholding

 

(a) Contractor is solely responsible for all taxes and withholdings, including
but not limited to, all payroll, federal income taxes, state income taxes, state
disability insurance, and unemployment insurance compensation contributions and
other similar statutory obligations with respect to services performed under
this agreement. No part of Contractor’s compensation will be subject to
withholding by the Company for payment of any social security, federal, state or
any other employee payroll taxes. Company will timely provide Internal Revenue
Form 1099 to Contractor and will file Form 1099 with the Internal Revenue
Service as required by law.

 

(b) Contractor expressly acknowledges that in the event the Agreement
terminates, as provided for in Paragraph 7 of this Agreement, Contractor is not
eligible to file for or receive unemployment compensation, or any other benefit
that Contractor would receive if Contractor were an employee of Company, as
Contractor is an independent contractor.

 

5.Workers’ Compensation Insurance

 

Contractor acknowledges and agrees that as an independent contractor and not an
employee, Contractor is not entitled to and Company is not responsible for, and
will not provide, workers’ compensation insurance coverage for Contractor or its
employees. Contractor agrees that in the event Contractor hires an employee to
perform services on Contractor’s behalf, Contractor is solely responsible for
providing coverage under the California Workers’ Compensation Act for any
personal injuries, emotional, bodily, or otherwise, sustained by that employee.
Contractor acknowledges and agrees that in the event Contractor’s employee
sustains any such injury, his/her sole and exclusive remedy will be against
Contractor and Contractor’s workers’ compensation insurance carrier.

 

6.Policy Against Harassment and Discrimination

 

Company strictly prohibits all forms of unlawful discrimination and harassment,
which includes harassment and/or discrimination on the basis of race, religion,
color, sex, gender identity, sexual orientation, national origin, ancestry,
citizenship status, uniform service member status, marital status, pregnancy,
age, protected medical condition, disability or any other category protected by
applicable state or federal law.

 

Company’s policy against harassment and discrimination applies to all
independent contractors. Independent contractors of Company are strictly
prohibited from harassing one another as well as Company’s employees, customers,
clients, vendors, suppliers and others doing business with Company. Company
further prohibits its customers, clients, vendors, suppliers, and others doing
business with Company from harassing its employees and independent contractors.

 

Contractor acknowledges that violation of this policy constitutes cause for
immediate termination of this Agreement. Contractor also acknowledges that
Contractor may be held personally liable for engaging in any harassing conduct
that violates federal, state or local law.

 

7.Term of Agreement

 

a. The contractor relationship between the parties will commence on June 1st,
2020 and will continue for a term of two (2) years. The agreement may be
immediately terminated by either party by giving Fifteen (15) days written
notice.

 



2

 

 

b. Upon termination of this Agreement, Contractor shall be entitled to payment
for services performed prior to the termination date. Thereafter, Company shall
owe Contractor no further amounts or obligations.

 

8.Indemnity

 

Contractor shall hold Company harmless, from and against any and all claims,
demands, injuries, damages, liabilities, obligations, losses and/or costs,
including interest, penalties and reasonable attorney’s fees that may be imposed
upon or incurred by the Company as a result of any acts or omissions to act by
Contractor and/or Contractor’s agents or employees, respectively, including but
not limited to violation of any third party’s intellectual property rights.

 

9.Assignment

 

This Agreement shall not be assignable by either Contractor without the express
written consent of Company.

 

10.Severability

 

If any provision of this Agreement should be held to be illegal, invalid, or
unenforceable by a court of law or arbitrator, the legality, validity, and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

11.Governing Law

 

The validity, interpretation, enforceability and performance of this Agreement
shall be governed by and construed in accordance with the laws of the State
where the work is performed.

 

12.Arbitration of Disputes

 

Any dispute or claim arising out of or in connection with this Agreement shall
be submitted to binding arbitration in Los Angeles County, California in
accordance with the Federal Arbitration Act, in conformity with the procedures
of the California Arbitration Act (“Act”) (Cal. Code Civ. Proc. sec 1280 et
seq., including section 1283.05 and all of the Act’s other mandatory and
permissive rights to discovery). The arbitrator shall be bound to apply all
applicable law in deciding the dispute(s) presented. Judgment on the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this provision. The arbitrator’s fees shall be
borne equally by Contractor and Company. Each party shall bear its own
attorneys’ fees.

 

13.Confidentiality

 

As part of Contractor’s relationship with Company, Contractor has or will be
exposed to and /or provided with confidential information relating to the
operation of Company’s business and its customers that are “Confidential
Information/Trade Secrets” (as defined below) belonging exclusively to Company.
Contractor acknowledges that he will maintain the confidentiality of Company’s
“Trade Secrets” in the manner provided hereinbelow.

 

  15. Covenant Not to Compete by Use of Company’s Confidential Information/Trade
Secrets After Termination of Relationship.

 

Contractor will not engage in competition with Company, at any time after the
termination of this Agreement, while making use of Company’s Confidential
Information/Trade Secrets or confidential information including information
concerning any invention, or any other matter relating to Company’s business
that Contractor may in any way acquire by reason of his relationship with
Company.

 

3

 

 



16.Termination of Relationship.

 

If Contractor’s relationship with Company is terminated for any reason,
Contractor shall promptly deliver and without request inform Company of and
deliver to Company all documents and data pertaining to Contractor’s
relationship and the Confidential Information/Trade Secrets, whether prepared by
Contractor or otherwise coming into Contractor’s possession or control; and

 

17.Acknowledgement

 

Contractor and Company acknowledge that they have had the opportunity to consult
with independent counsel of their own choice concerning this Agreement and they
have done so to the extent they deem necessary, and that they have each read and
understand this Agreement, are fully aware of its legal effect, and have entered
into it voluntarily and freely based on their own judgment and not on any
promises or representations other than those contained in this Agreement.

 

Dated: May 29, 2020

 

  PINEAPPLE, INC.         By: /s/ Shawn Credle   Name:   Title: CEO  

 

GIANMARCO RULLO       /s/ Gianmarco Rullo  

 

4

